                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI

                                  In Admiralty


ST Engineering Halter Marine & Offshore,. §       CIVIL ACTION NO. 1:19 -955
Inc., d/b/a Halter Marine & Offshore      §
Plaintiff,                                §
                                          §
VERSUS                                    §
                                          §       JUDGE LOUIS GUIROLA, JR.
M/V RALPH E. BOUCHARD                     §
apparel, appurtenances,                   §
etc., in rem                              §
BOUCHARD TRANSPORTATION CO., INC.§                MAGISTRATE ROBERT H.
In personam                               §           WALKER
                                          §


 MOTION FOR ORDER AUTHORIZING ISSUANCE OF WARRANT OF ARREST


      NOW INTO COURT, through undersigned counsel, comes Plaintiff, ST

Engineering Halter Marine & Offshore d/b/a Halter Marine & Offshore (“STEHMO”),

who hereby requests this Honorable Court to review its Verified Complaint (R. Doc.

1) and authorize the issuance of an order and warrant of arrest against the M/V

RALPH E. BOUCHARD, her tackle, apparel, boilers, equipment, appurtenances, in

rem, pursuant to Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims and L.A.R.C. This Motion is based upon the Verified Complaint,

Request for Order to Arrest Vessel, and Request for Order to attach fuel filed by

STEHMO.

      Respectfully submitted on this 16th day of December, 2019.
GORDON REES SCULLY MANSUKHANI,
LLP

/s/ Allison R. Colon
ALLISON R. COLON
(MS Bar. No. 103068)
acolon@grsm.com
GORDON & REES, LLP
909 Poydras Street, Suite 1860
New Orleans, LA 70112
Telephone: 504-528-3088
Facsimile: 504-586-3419
Attorney for ST Engineering Halter Marine &
Offshore, Inc


And

David S. Bland (admitted PHV)
dbland@grsm.com
Mallory Wynne (admitted PHV)
mwynne@grsm.com
Gordon & Rees, LLP
909 Poydras Street, Suite 1860
New Orleans, LA 70112
Telephone: 504-528-3088
Facsimile: 504-586-3419
Attorneys for Plaintiff, ST Engineering
Halter Marine & Offshore, Inc
